Citation Nr: 1616277	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 2008 to November 2009.  

The Veteran also had an earlier period of initial active duty for training (ACDUTRA) with the Massachusetts Army National Guard from August 1981 to December 1981.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In fact, the Veteran served in both the Massachusetts Army National Guard and the U.S. Army Reserve, with verified periods of ACDUTRA and inactive duty for training (INACDUTRA), for nearly 30 years from 1981 to 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2015.  Unfortunately, in January 2016 correspondence, the Board informed the Veteran that the Board was unable to produce a written transcript of the December 2015 hearing due to audio malfunctions heard throughout the testimony in the Board's Digital Audio Recording System (DARS).  On this issue, VA regulation states that in the event a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed, and the recording upon which it was based is no longer available, a claimant may request another hearing.  38 C.F.R. § 20.717(a) (2015).  As such, in January 2016 correspondence, the Board offered the Veteran the opportunity to testify at another hearing pursuant to § 20.717.  The January 2016 correspondence also advised the Veteran if he did not respond within 30 days of the correspondence, the Board would assume he does not desire another hearing.  There is no indication in VBMS or Virtual VA that the Veteran responded to the letter or requested another hearing.  Therefore, the Board will proceed with adjudication of the appeal.  

Since the agency of original jurisdiction (AOJ) last considered the appeal in the November 2013 Statement of the Case (SOC), the Veteran has submitted additional medical evidence.  But as the Veteran did not request in writing that the AOJ initially review this evidence and the Substantive Appeal in the present case was received in December 2013, which is after the February 2, 2013 effective date of the new statute, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  In fact, the Veteran even submitted a waiver of any additional evidence in December 2015.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has current right foot pes planus that first manifested during active service.


CONCLUSION OF LAW

Right foot pes planus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant service connection claim for the right foot.  However, the Veteran was provided adequate VCAA notice for the service connection claim in April 2010.    

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection appeal for the right foot.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the issue of service connection for a bilateral hearing loss disability, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for this issue is not required at this time.  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

At the outset, pes planus and many other types of foot disorders are not one of the enumerated chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service do not apply here.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a), may still qualify for service connection under the three-element test for disability compensation listed in 38 C.F.R. § 3.303(a).  Walker, 708 F.3d at 1338-39.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, lay evidence is competent to establish the presence of observable symptomatology that is not medical in nature.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran contends that he injured his right foot in January 2009 during active duty in Iraq.  He says he was treated both in-service and post-service for right foot pain.  He asserts that he developed right foot pes planus as the result of long marches and jogging during his time in Iraq.  He indicates he developed right foot pain and blistering of toes and weakness over the inner arch.  See April 2010 claim; May 2010 VA Form 21-4142; June 2010 Report of General Information; August 2011 NOD; July 2010 VA general medical examination.  

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for right foot pes planus.        

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with right foot pes planus.  See July 2010 VA general medical examination; July 2010 VA foot examination.  Thus, the evidence clearly reveals a current right foot disorder - pes planus.   

During active service, a January 2009 STR sick slip from Iraq noted the Veteran had right foot pain.  He was placed on a soft shoe profile for two weeks.  A September 2009 DA Form 2173 (Statement of Medical Examination and Duty Status) reflects that a right foot injury was incurred in the line of duty in Iraq.  It was noted that walking and running long distances was causing the Veteran's right foot pain.  These STRs provide some evidence in support of the claim, even though they do not specifically diagnose pes planus of the right foot.  The Veteran was separated from active duty in November 2009.

Post-service, a short time after separation, an April 2010 VA Vet Center Intake Assessment Form listed the Veteran's reported right foot problems.  Moreover, an April 2010 VA physical medicine rehab consult noted a right foot injury in the line of duty.  In addition, a July 2010 VA general medical examination and a July 2010 VA foot examination both assessed mild pes planus, with the right foot worse than the left foot.  The Veteran was asymptomatic at the time of the July 2010 VA examinations.  

In any event, the Veteran has been competent and credible in describing intermittent flare-ups of right foot pes planus, both in-service and post-service.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  In fact, the Court has specifically held that pes planus or "flat feet" is the type of condition that lends itself to observation by a lay witness.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board is also aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, similar to the present case, concerned a disorder that fluctuated in its degree of disability, that is, a disorder which had "active and inactive stages" or was subject to remission and recurrence.  The requirement for service connection that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability can subsequently resolve.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, although the Veteran's right foot pes planus has been described as "intermittent w/ remissions" (see July 2010 VA general medical examination report), it can still be subject to service connection.  

With regard to a nexus, there is probative medical evidence a nexus or link between the Veteran's current right foot pes planus and his in-service physical training.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  A July 2010 VA general medical examiner remarked that the onset of the Veteran's right foot pes planus was in December 2008 in Iraq during active duty.  Its course since onset was "intermittent w/ remissions."  The Veteran uses ice and Ibuprofen 800mg to treat the right foot pain.  The right foot pes planus causes decreased mobility and pain.  The Veteran wears orthotic support arches for his right foot, prescribed by the nearby VA Medical Center (VAMC).  In addition, the July 2010 VA foot examiner commented that ever since two mile walks to work in Iraq the Veteran has felt a weakness on the medial side of his right foot.  He was diagnosed with mild pes planus with the right foot worse than the left, but asymptomatic as of the day of the VA examination.  These VA examinations and opinions were thorough and supported by other medical evidence of record which first showed right foot pain during active duty in 2008 and 2009.  

The Board acknowledges that the July 2010 VA foot examiner ultimately concluded that it was "less likely than not that this veteran has a current disability in his foot based on his military experience."  The VA examiner reasoned that there was no helpful documentation from the time of injury found in the medical record.  Moreover, the VA foot examiner reasoned that the VA examination of the right foot was normal on the day of the examination.  However, the Board finds that the VA examiner's conclusion regarding a nexus is flawed.  First, the VA examiner's conclusion does not comport with his clear diagnosis of mild pes planus in the right foot earlier in the VA examination report.  Moreover, it appears the VA foot examiner did not discuss or review the STRs documenting right foot pain in January 2009 and September 2009.  The Court has held that a medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  The focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, it appears the July 2010 VA foot examiner in rendering his ultimate negative conclusion regarding a nexus did not review the STRs clearly showing treatment for right foot pain during active duty.  As such, the VA examiner's ultimate negative conclusion is entitled to very little probative weight.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for right foot pes planus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for right foot pes planus is granted. 

REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claim for bilateral hearing loss disability.   

First, it appears certain relevant STRs may be missing from VBMS.  In particular, the July 2010 VA audiology examiner discussed multiple in-service audiograms dated in September 2008 and July 2009.  Unfortunately, the Board was not able to locate these in-service audiograms on either VBMS or Virtual VA.  A remand is required for the AOJ to point out the exact location of these in-service audiograms on VBMS or to upload them onto VBMS with a clear notation as to their location.

Second, the Veteran should be scheduled for a VA audiology examination and opinion to determine whether he has current bilateral hearing loss disability under 38 C.F.R. § 3.385.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  A July 2010 VA examiner already determined that the Veteran has current bilateral hearing loss and tinnitus attributable to noise exposure during his military service in Iraq in 2008 and 2009.  In fact, the RO already service-connected the Veteran for tinnitus.  However, the July 2010 VA audiogram did not establish current hearing loss disability per VA standards under 38 C.F.R. § 3.385.  This VA audiogram was conducted nearly six years ago.  Therefore, a new VA audiology examination with current audiogram testing is necessary to determine whether the Veteran has hearing loss disability under 38 C.F.R. § 3.385.

Third, as the bilateral hearing loss appeal is already being remanded for other reasons, the Board sees the Veteran's VA treatment records on file date to March 2010.  If the Veteran has since received additional relevant VA treatment for his bilateral hearing loss, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should point out the exact location on VBMS of multiple in-service audiograms dated in September 2008 and July 2009, or upload them onto VBMS with a clear notation as to their location.    

(Specifically, the July 2010 VA audiology examination report discussed multiple in-service audiograms dated in September 2008 and July 2009.  Unfortunately, the Board was not able to locate these in-service audiograms on either VBMS or Virtual VA).  

2.  The AOJ should obtain VA treatment records from the Boston, Massachusetts, VA healthcare system dated from March 2010 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA audiology examination by an appropriate clinician to determine whether the Veteran has current bilateral hearing loss disability to meet the threshold minimum requirements of 38 C.F.R. § 3.385.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examiner must provide a clear rationale for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection issue on appeal for bilateral hearing loss.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


